         Case 4:20-cv-01115 Document 395 Filed on 08/31/20 in TXSD Page 1 of 1




                                                                                           DENISE SCOFIELD
                                                                                                            Partner
                                                                                                    (713) 651-2660
                                                                                           DScofield@winston.com
August 31, 2020


VIA EM/ECF

Hon. Keith P. Ellison
United States District Court
515 Rusk Street
Third Floor, Room 3716
Houston, Texas 77002

Re:    Valentine et al. v. Collier et. al., No. 4:20-cv-01115: Current COVID-19 Active Cases for
       Inmates at the Wallace Pack Unit

Dear Judge Ellison:

       In light of the declaration presented to the Court identifying a single active case and the statements
made by Defendants’ counsel last week regarding their impression that the Pack Unit has contained the
spread of the virus, we write to note that TDCJ’s website currently identifies 14 active cases within the
Pack Unit. See Exhibit A. We further note that recent news articles both in the United States and abroad
substantiate the concern that reinfection is possible.

        Given these developments and the concerns articulated at trial by Bryan Collier and Dr. Chad
Zawitz that COVID-19 continues to pose a significant threat, we remain convinced (1) that the policy as
written and implemented as to the Pack Unit remains insufficient and (2) that the testing protocol and
isolation are of critical importance. It is our understanding that at least four of the currently infected
inmates in Dormitory 18 were tested last Wednesday but were not advised of their status or removed from
their dormitory until Sunday afternoon.

Sincerely,

/s/ Denise Scofield
Denise Scofield


cc: All Counsel of Record (via ECF)
